Downer, J.
The word “ assessment” is frequently applied to the special tax imposed upon real estate (which is but a part, and generally but a small part, of some political division); for some improvement specially adding to its value,.and *516by which, the public is also benefitted; as when the expense of making streets in front of certain lots is assessed on such lots. But if the same improvement is made at the expense of the entire city or ward in which it is, then the imposition upon the property in the entire city or ward to pay the expense of such improvement is a “tax,” in the ordinary sense in which that word is used. This being so, the complaint in this action sets out the levying or assessing of a ward tax upon the second ward of the city of Racine, to the amount of two thousand dollars, to raise money to defray the expenses in part of the improvements therein mentioned, and assessments on various lots to pay the residue. It is not clear from the complaint, whether the ward tax alone was levied or assessed upon the lots owned by the plaintiffs respectively, or that and the special assessments. The collection of the ward tax on lots not subject to the special assessment ought not to have been enjoined; and we think no relief by injunction should have been granted as to the other lots, unless the ward tax was first paid ; as it is clear that that tax is within the provisions of sec. 1, ch. 81, Laws of 1863.
Whether the special assessments are not also taxes within the meaning of that section, it is unnecessary for us now to determine, as that chapter has been repealed, and by a subsequent law provision made for collecting assessments as well as taxes, the collection of which has been delayed by injunction.
By the Court. — The judgment is reversed, and cause remanded for further proceedings.